DETAILED ACTION
This office action is in response to the communication received on August 8, 2022 concerning application No. 16/611,470 filed on November 06, 2019.
	Claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on pg. 9 regarding the “single-element transducer” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1 on pg. 10-11 regarding the blood vessel being a vein and the Masuda reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, Applicant notes on pg. 11 that “Eibl explicitly notes that a ‘technical challenge arises in relation to ensuring the device 102 is configurable to identify…flow through particular vessels (e.g., distinguish carotid flow from the jugular vein or other confounding object’”. Examiner wants to note that while Eibl recites this, the device of Eibl is still functional to identify veins. See [0126], [0140] of Eibl and the rejection below for further explanation. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one measurement of the specific vein can be computed for each 2-dimensional plane or 3-dimensional volume obtained” in lines 29-31 which is considered indefinite. It is not clear to the examiner whether this limitation is a required limitation because it further limits limitations previously recited that are not required. Lines 4-5 recite, “acquire…at least one of 1-dimensional A-lines, 2-dimensional planes, and 3-dimensional volumes”. The limitation of lines 29-31 cannot be performed if only 1-dimensional A-lines are acquired.
Claim 10 recites the limitation "the associated correlation data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim or any claim from which claim 10 depends does not recite associated correlation data is computed.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 13, 16-17, 20, 26-27, 40-42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 20180353157, hereinafter Eibl) in view of Chalana et al. (US 20060235301, hereinafter Chalana), Ebbini et al. (US 20120283564) and Kent et al. (“Sonographic evaluation of intravascular volume status: Can internal jugular or femoral vein collapsibility be used in the absence of IVC visualization?”, hereinafter Kent).
Regarding claim 1, Eibl teaches a system (Abstract) comprising: 
a patch-type imaging ultrasound sensor (102 in fig. 1, 1204 in figs. 12A-B and 1304 in figs. 13A-C) configured to attach to a patient ([0141], “a patch-like probe may be adhered to local area of skin on a patient”) ; 
an ultrasound scanning system (the device shown in fig. 6) configured to acquire low-level ultrasound data from the sensor such that at least one of 1-dimensional A-lines, 2-dimensional planes, and 3-dimensional volumes are automatically acquired ([0041] the system automatically detects blood flow by transmitting ultrasonic waves and obtains a blood flow velocity and a cross-sectional surface area of the blood vessel and in order to obtain the cross-sectional surface area the system needs to be obtaining 2-dimensional planes of the blood vessel); and 
a processing system (the electronic circuitry of the device shown in fig. 6) configured to perform a data acquisition sequence in which the low-level ultrasound data is collected and to perform signal and image processing of the low-level ultrasound data to automatically convert the low level ultrasound data into a numerical measurement ([0041] the processor receives the raw ultrasound data and determines a cross-sectional surface area of the blood vessel and blood flow velocity); 
wherein the sensor is communicatively coupled to the ultrasonic scanning system and the processing system (fig. 6 shows that the sensors 616 are connected to the scanning and processing system), the processing system configured to: 
automatically measure tissue motion of a tissue to determine a presence or absence and respective location of at least one vein ([0120] device 102 is configured to auto focus at a number of different depths and angles to identify a target blood vessel and [0119] discloses the system is able to detect the movement of blood through both arteries and veins, [0160] further discloses defining up in order to identify the flow in the jugular vein. By detecting the flow of blood through a vein the system is detecting the presence and location of the vein, whereas if no flow was detected an absence of a vein is detected), 
discriminate between other vessels and identify a presence or absence of a specific vein within a pre-specified anatomic region ([0016], “certain target blood vessels are automatically differentiated from other blood vessels”. [0126] discloses the particular vessel is the jugular which is a vein therefore although the system of Eibl is applied to the carotid artery it may also be applied to the jugular vein), 
identify a vessel wall region of the specific vein ([0019], “the blood flow and/or vessel wall may be tracked using an ultrasound sensor” in order for the vessel wall region to be tracked it must first be identified).
However,
Chalana in a similar field of endeavor teaches the ultrasound system includes a single-element transducer ([0079], “housed within the transceiver 10 is a single element transducer (not shown)”, [0080], “the transceiver 10 is configured to initiate the series of scans to obtain and present 3D images as either 3D array of 2D scanplanes or a single 3D scancone” also see [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl to have the ultrasound system include a single element transducer. The motivation to apply the known technique of having the ultrasound system include a single element transducer of Chalana to the system of Eibl would be to allow for the predictable results of reducing the cost and size of the ultrasound system.
Eibl in view of Chalana does not specifically teach the processing system is configured to utilize a swarm speckle tracking approach to: measure tissue motion of a tissue, identify a vessel wall region of the specific vein, automatically select a plurality of tracking markers residing at locations near the vessel wall region, automatically track and analyze a movement of the tracking markers over at least one respiratory and cardiac cycle, wherein the movement is representative of temporal geometric changes, and compute a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific vein can be computed for each 2-dimensional plane or 3-dimensional volume obtained.
However, 
Ebbini in a similar field of endeavor teaches the processing system is configured to utilize a swarm speckle tracking approach ([0007], “utilizing speckle tracking”) to: measure tissue motion ([009], “utilizing speckle tracking of one or more speckle regions of the region in which at least one portion of the blood vessel is located to track motion of both the vessel wall…and blood flow”), 
identify a vessel wall region of the specific vein ([0026], “identify one or more vessel wall boundaries based on the speckle tracking”. Although the example provided by Ebbini is in reference to the carotid artery, [0112] discloses adjusting a frame rate based on the vessel being a peripheral vein. Meaning data for a vessel can be obtained and the same process applied to the artery can be applied to the vein),
automatically select a plurality of tracking markers residing at locations near the vessel wall region ([0007] discloses small tracking windows (i.e. speckle regions are used for tracking and [0008]-[0100] disclose using one or more speckle regions of a region where the vessel is located. The speckle regions also are being tracked and include at least one region entirely within or outside of the vessel wall), 
automatically track and analyze the movement of the tracking markers over at least one respiratory and cardiac cycle, wherein the movement is representative of temporal geometric changes  ([[0009] and [0106] disclose using the speckle regions to track motion of both the vessel wall and blood flow over the same periodic cycle (which corresponds to a cardiac pulse cycle). During this time displacement changes of the vessel wall were measured which corresponds to a temporal geometric change. Additionally, [0236] discloses that during the phantom experiment the channel wall diameter was measured over several cycles of pump operation), and 
compute an evaluation value based on the temporal geometric changes of the vessel wall region ([0090] discloses one or more vascular characteristics were determined based off the captured displacement fields of the vessel wall), wherein the value is computed over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific vein can be computed for each 2-dimensional plane or 3-dimensional volume obtained ([0090] discloses the vascular characteristic is determined during the periodic cycle. The characteristics are determined for the pulse-echo data captured during block 32 of fig. 2 and [0089]. [0012] discloses using two and three dimensional correlations of the pulse-echo data, therefore by determining a vascular characteristic for the pulse-echo data the system computes at least one measurement for the two-dimensional plane or three-dimensional volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana to utilize a swarm speckle tracking approach to: measure tissue motion of a tissue, identify a vessel wall region of the specific vein, automatically select a plurality of tracking markers residing at locations near the vessel wall region, automatically track and analyze a movement of the tracking markers over at least one respiratory and cardiac cycle, wherein the movement is representative of temporal geometric changes, and compute an evaluation value based on the temporal geometric changes of the vessel wall region, wherein the value is computed over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific vein can be computed for each 2-dimensional plane or 3-dimensional volume obtained. The motivation to make this modification is in order to allow for fine tracking of the blood vessel and maximizing resolution, as recognized by Ebbini ([0007]). This modification would ultimately lead to a more accurate tracking of the vessel and monitoring of the vessel over time.
Eibl in view of Chalana and Ebbini does not specifically teach computing a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle.
However,
Kent in a similar field of endeavor teaches computing a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle (pg. 45 the “sonographic technique and equipment” subsection discloses calculating a collapsibility index using the difference between Dmax and Dmin and Dmax over a respiratory cycle. Additionally fig. 2 discloses the collapsibility index for the IJ can be calculated using the same process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana and Ebbini to compute a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle. The motivation to make this modification is to provide a more reliable method for determining intravascular volume status and clinical response to clinical interventions, as recognized by Kent (pg. 45, col. 1, first paragraph).
Regarding claim 2, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the at least one measurement of the specific vein comprises a circumference, and a cross-sectional area of the specific vein ([0041] teaches the system determines the cross-sectional surface area of the blood vessel) and further comprises at least one of a diameter, major axis, or minor axis of the specific vein ([0161] teaches that dimensional measurements are determined and that the diameter of vessels within the region is determined and used to assist in identifying the vessel).
Regarding claim 3, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to automatically remove motion artifacts and unwanted pulsations from the tissue motion ([0174], [0279] the signals are filtered to remove unwanted frequencies which represent different tissue motion).
Regarding claim 6, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to output at least one measurement to an output display communicatively coupled to the processing system ([0178], fig. 6 shows that the user interface 602 (display) is coupled to the processor 604) to provide an instantaneous indication or trend reflecting temporal changes in vessel geometry based at least in part on at least one measurement obtained from the specific vein ([0147] the display may display different types of views, analytics, annotation, raw data, and characteristics in relation to the vessel of interest).
Regarding claim 7, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the specific vein comprises at least one of an internal jugular vein (IJ) ([0126] discloses the particular vessel comprises the jugular which is a vein and includes the internal jugular vein).
Regarding claim 8, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Kent further teaches the specific vein comprises a femoral vein (pg. 44, Introduction section of the abstract discloses using the femoral vein (FV)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the specific vein be the femoral vein. The motivation to substitute the known element of using the femoral vein of Kent to the system of Eibl in view of Chalana, Ebbini and Kent would be to allow for the predictable results of expanding the amount of vessels that can be used for the procedure, thereby allowing an operator to choose which vein would allow for the best results.
Regarding claim 13, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to initially capture a reference cine loop and to compare to subsequent cine loops and to determine changes in an image generated by the sensor due to a change in vessel geometry ([0033], [0107], [0109], [0139], the system is configured to capture images before, during, and after a fluid challenge activity and compare measurements from each of the images that relate to the velocity of blood flow within a vessel which correlates to the cross-sectional surface area of the blood vessel and diameter which represent the vessels geometry. Additionally, fig. 4 and [0165] show the images created by using the probe 402. Probe 402 is seen as being a component of device 102 as referenced in [0132] that device 102 includes a probe and [0141]).
Regarding claim 16, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a single ultrasound beam such that it intersects a targeted point in the tissue, to hold the targeted point ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel), and to acquire ultrasound data along a single beam over time in order to obtain M-mode data showing geometry changes over time, or to compute the correlation between successive beams in order to measure blood flow speed over time, wherein once the blood flow speed and a vein cross-sectional area are known, a volume flow through the vein can be computed ([0041] teaches the processor is configured to determine the amount of blood flow through the vessel across a period of time by determining a cross-sectional area of the blood vessel and the velocity of blood flow).
Regarding claim 17, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a 2-dimensional ultrasound scan plane such that it coincides with a target plane in the tissue, holding the targeted plane, and acquire ultrasound data from the target plane over time ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel therefore the 2-dimensional plane transmitted by the transducer is locked on a location to acquire data of a specific vessel over time).
Regarding claim 20, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to noninvasively measure a variation in at least one diameter, major axis, minor axis, area, or circumference of the specific vein instantaneously and over time ([0041], the cross-sectional surface area of the blood vessel is measured at its current position and over time in order to establish the blood flow through the vessel across a period of time and [0102], the transducer can be incorporated into a system for automatic flow monitoring and functional assessment” meaning that the data is generated automatically or instantaneously).
Regarding claim 26, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a flat or concave surface that enables the sensor to lay flush to a skin surface (fig. 12A shows that the sensor 1204 comprises a concave surface and lays flush against the skin of the patient).
Regarding claim 27, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a self-adhering structure to facilitate fixation and positioning of the sensor on one of a neck and a thigh of the patient ([0111], fig. 1 shows the device 102 is adhered onto the neck of the patient and [0107], “immobilizing (via an adhesive patch with an acoustic coupler on the neck)”), wherein the self-adhering structure includes a disposable adhesive pad ([0181] and fig. 7 indicate that the component connecting the device to the patient is disposable) and wherein a gel pocket is provided to facilitate acoustic coupling between the sensor and the patient ([0185], [0187], [0294] and 4302 in fig. 43).
Regarding claim 40, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to acquire Doppler or speckle decorrelation flow data to compute blood flow velocity data ([0223], “Doppler shift in a frequency modulated signal generated by the transducer 1602 may provide an accurate representation of the velocity of an element” where the element is fluid flow within a blood vessel).
Regarding claim 41, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 40, as set forth above. Eibl further teaches the processing system is configured to combine the blood flow velocity data and geometric data obtained from the ultrasound scanning system to compute a volume of blood flowing through the at least one vein ([0041] teaches the cross-sectional surface area of the blood vessel and the velocity data are used to determine the amount of blood flowing through a vessel over a period of time).
Regarding claim 42, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 41, as set forth above. Eibl further teaches the processing system is configured to compute variations in blood volume flow as a function of time due to respiration and heart rate ([0136]-[0137], “measure the velocities of fluids traveling through the entire scanned portion of the blood vessel over a period of time and [0141] “a velocity-time trace may be obtained” wherein a cardiac cycle is seen as a unit time).
Regarding claim 44, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system utilizes a phase shift of vessel wall motion due to cardiac and/or respiratory artifacts to discriminate veins from arteries ([0119], the vessel walls may be tracked using the ultrasound sensor while undergoing Doppler shift and the measured Doppler shift can be used to determine the movement of blood through an artery or vein which would determine whether the vessel is an artery or vein).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Garijo et al. (“Correlation between Transhepatic and Subcostal Inferior Vena Cava Views to Assess Inferior Vena Cava Variation: a Pilot Study”, hereinafter Garijo).
Regarding claim 4, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl in view of Chalana, Ebbini and Kent do not specifically teach the processing system is configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific vein and the measurements of the cross-section of the specific vein vary as a function of respiration or heartbeat.
However,
Garijo in a similar field of endeavor teaches the processing system is configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific vein and the measurements of the cross-section of the specific vein vary as a function of respiration or heartbeat (pg. 975 col. 1, para. 1 discloses calculating a Dmax/Dmin ratio for the IVC diameter wherein the max and min diameters were determined over an entire respiratory cycle meaning the diameter varies as a function of respiration. Fig. 1 shows the IVC diameter is being determined using the cross-section of the IVC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system be configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific vein and the measurements of the cross-section of the specific vein vary as a function of respiration or heartbeat. The motivation to apply the known technique of calculating a ratio between the max and min diameters of the vein of Garijo to the system of Eibl in view of Chalana, Ebbini and Kent would be to allow for the predictable results of further assisting in determining the fluid responsiveness of the blood vessel. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Matsumoto (US 20110075888).
Regarding claim 5, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to determine a position, orientation, and geometry parameter of a shape approximately oval or circular approximating the specific vein ([0161] the position, orientation, and diameter (geometry) of the common vessel can be determined). 
Eibl in view of Chalana, Ebbini and Kent does not specifically teach the processor is configured to determine these aspects by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers.
However,
Matsumoto in a similar field of endeavor teaches the processor is configured to determine these aspects by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers ([0026] discloses using a cost function based on voxel intensity and motion analysis to find a best parameter of the spatial transformation (markers). [0037] discloses the parameter includes volume data. [0036]-[0037] discloses the motion information includes a position of the feature in each instance and that motion information identifies feature correspondence between volume data which correlates to the orientation. Meaning the motion information tracks features as they move through different orientations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to determine the position, orientation and geometry parameter of the vein by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers. The motivation to apply the known technique of determine the position, orientation and geometry parameter of the vein by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers of Matsumoto to the system of Eibl in view of Chalana, Ebbini and Kent would be to allow for the predictable results of continuously updating information about the vein, thereby obtaining the most accurate and updated information.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Barnard et al. (US 20130303915, hereinafter Barnard).
Regarding claim 9, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl in view of Chalana, Ebbini and Kent do not specifically teach the processing system is configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of: a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific vein across a plurality of respiratory or cardiac cycles.
However,
Barnard in a similar field of endeavor teaches the processing system (processing system 460 in fig. 9A) is configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of: a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific vein across a plurality of respiratory or cardiac cycles ([0026], “detects a maximum diameter and a minimum diameter of the inferior vena cava across multiple respiratory cycles” meaning the system is detecting the diameter of the inferior vena cava across multiple respiratory cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system be configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of:, a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific vein across a plurality of respiratory or cardiac cycles. The motivation to apply the known technique of having the processing system be configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of:, a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific vein across a plurality of respiratory or cardiac cycles of Barnard to the system of Eibl in view of Chalana, Ebbini and Kent would be to allow for the predictable results of determining the contractility index using the absolute max and min diameters of the vein.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Wang et al. (US 20210106305, hereinafter Wang) and Shmarak et al. (US 9572519, hereinafter Shmarak).
Regarding claim 10, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Ebbini further teaches the processing system is configured to compute the associated correlation data over time or a specified time segment in order to identify regions within the image that exhibit temporal instability due to tissue motion ([0118]-[0120] discloses calculating strain and shear strain image data that is used to identify vessel wall boundaries, calculate tissue properties and identify one or more portions of plaque adjacent the vessel wall. The plaque portion is seen as the region that exhibits temporal instability die to tissue motion).
 Eibl in view of Chalana, Ebbini and Kent do not specifically teach the processing system is configured to detect the specific vein by tracking motion of a plurality of regions dispersed across an image generated by the sensor with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated, wherein a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion, and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field, 
However, 
Wang teaches the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across an image generated by the sensor (Abstract discloses the apparatus generates an image) with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated ([0007], [0032] the processor is able to detect motion within an image to generate a vector field representing the blood flow in the region of interest, and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field ([0011] spatiotemporal data is extracted for points in which the user selects therefore if the user selects every point spatial statistical metrics will be determined for each point in the vector field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system is configured to detect the specific vein by tracking motion of a plurality of regions dispersed across an image generated by the sensor with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field. The motivation to make this modification is in order to extract information about the movement within the image, as recognized by Wang (Abstract).
Eibl in view of Chalana, Ebbini, Kent and Wang do not specifically teach a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion.
However, 
Shmarak teaches a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion (fig. 3 and col. 11, lines 11-64, “periodic motion frequencies are detected and identified in a time-tagged MPS data set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini, Kent and Wang to have a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion. The motivation to make this modification is in order to identify regions of periodic tissue motion, as recognized by Shmarak (col. 11, lines 11-64).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Marks et al. “Interactive 3D Analysis of Blood Vessel Trees and Collateral Vessel Volumes in Magnetic Resonance Angiograms in the Mouse Ischemic Hindlimb Model”, hereinafter Marks).
Regarding claim 15, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Chalana further teaches the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set ([0080], “the transceiver 10 is configured to initiate the series of scans to obtain and present 3D images as either 3D array of 2D scanplanes or a single 3D scancone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set. The motivation to apply the known technique of  having the ultrasound scanning system be configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set of Chalana to the system of Eibl in view of Chalana, Ebbini and Kent would be to improve upon the system of Eibl in view of Chalana, Ebbini and Kent by obtaining 3-dimensional images of the vein of interest.
Eibl in view of Chalana, Ebbini, and Kent do not specifically teach using 3-dimensional data from which walls of the at least one vein is detected so as to determine a size and a volume of a first vein and the second vein in real time.
However,
Marks in a similar field of endeavor teaches obtaining 3-dimensional data (pg. 2, para. 4 discloses receiving a MR image and producing a graphical depiction of the vasculature in three dimensions, meaning the received data is in three dimensions) from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time (Subsection “Presentation and User Interaction” on pg. 3-4 discloses “the total volume of selected vessels for a color is shown in the user control area”. Fig. 2 further shows two vessel groups and their corresponding volume and that the user has the option to pick a single blood vessel. The image also shows the walls of the vessels being identified by the color outline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini, and Kent to have the ultrasound scanning system is configured to obtaining 3-dimensional data from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time. The motivation to apply the known technique of having the ultrasound scanning system be configured to obtain 3-dimensional data from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time of Marks to the system of Eibl in view of Chalana, Ebbini, and Kent would be to allow for the predictable results of determining the volume of the vein from which it can be determined whether the vessel has collapsed.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Masuda (JP5998197B2, equivalent to WO2013124946 cited in the applicant’s 02/06/2020 IDS).
Regarding claim 19, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl in view of Chalana, Ebbini and Kent does not specifically teach the processing system is configured to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific vein.
However,
Masuda in a similar field of endeavor teaches the processing system is configured to continuously measure at least one of a respiration rate, a heart rate, or a heart rate variability by monitoring changes in vessel geometry over time for the specific blood vessel ([0034] the heart rate can be determined based on the measurement of the long axis blood vessel diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific vein. The motivation to make this modification is in order to determine the heart rate of the patient, as recognized by Masuda ([0034]).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Miller (‘Predicting and Measuring fluid responsiveness with echocardiography, as cited in the applicant’s 02/06/2020 IDS).
Regarding claim 21, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. Eibl in view of Chalana, Ebbini and Kent do not specifically teach the specific vein is a plurality of veins including a first vein and a second vein, and wherein the processing system is configured to assess a roundness of the first vein and the second vein by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vein and the second vein from a reduced diameter, major axis, or minor axis of the first vein and the second vein.
However,
Miller in a similar field of endeavor teaches the specific vein is a plurality of veins including a first vein and a second vein (the superior and inferior vena cavae on pgs. 16-17), and wherein the processing system is configured to assess a roundness of the first vein and the second vein by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vein and the second vein from a reduced diameter, major axis, or minor axis of the first vein and the second vein (pages 16 and 17 describe determining the roundness of the superior and inferior vena cavae by comparing a plurality of diameter values to the respiration rate. When it is determined that there is no variation in diameter of the vessel during respiration it suggests that there is no fluid responsiveness and the vessel has likely collapsed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system be configured to assess a roundness of the first vein and the second vein by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vein and the second vein from a reduced diameter, major axis, or minor axis of the first vein and the second vein. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapsed, as recognized by Miller (pages 16-17).
Regarding claim 22, Eibl in view of Chalana, Ebbini, Kent and Miller teaches the system of claim 21, as set forth above. Miller further teaches the processing system is configured to compute a collapsibility of the specific vein by at least one of: (i) using an integral or derivative of a ratio between a maximum to minimum diameter, major axis, or minor axis versus respiration or heart rate, or (ii) determining an origin of a vessel pulsation and calculating an integral or derivative or the ratio between a maximum to minimum radius from the origin versus respiration or heart rate (pages 16 and 17 describe determine a vessel diameter variability (seen as the ratio) using the max diameter, min diameter, and mean diameter which is used to determine the collapsibility of the vessel and whether there is currently a fluid response within the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini, Kent and Miller to have the processing system be configured to compute a collapsibility of the specific vein. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapses, as recognized by Miller (pages 16-17).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view Mizukami et al. (US 20160345930, hereinafter Mizukami).
Regarding claim 34, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 40, as set forth above. Eibl in view of Chalana, Ebbini and Kent do not specifically teach the processing system is configured to compare geometric measurements between at least two vessels and to calculate a ratio.
However,
Mizukami in a similar field of endeavor teaches the processing system is configured to compare geometric measurements between at least two vessels and to calculate a ratio (fig. 7 shows that the diameter of two blood vessels are compared in a table side by side and by comparing the diameters side by side it is understood that the system is determining a ratio between the two vessels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system be configured to compare geometric measurements between at least two vessels and to calculate a ratio. The motivation to make this modification is in order to compare the geometry of the two vessels, as recognized by Mizukami ([0114]).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Webb (US 6,019,726).
Regarding claim 43, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 40, as set forth above. Eibl in view of Chalana, Ebbini and Kent do not specifically teach at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis.
However, 
Webb in a similar field of endeavor teaches at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis (col. 4, lines 1-17, “drive cable 16 also rotates within sheath 15 thereby causing transducer 17 to rotate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis. The motivation to make this modification is in order to have the transducer element be rotatable, as recognized by Webb (col. 4, lines 1-17).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Chalana, Ebbini and Kent as applied to claim 1 above, and further in view of Chiang et al. (US 20020120193, hereinafter Chiang).
Regarding claim 45, Eibl in view of Chalana, Ebbini and Kent teaches the system of claim 1, as set forth above. 
Eibl in view of Chalana, Ebbini and Kent does not specifically teach the processing system is configured to compute a power spectral density of a frequency spectrum of tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels
Chiang in a similar field of endeavor teaches the processing system is configured to compute a power spectral density of a frequency spectrum of tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels ([0171]-[0172] discloses the power spectral density is calculated from the mean frequency and [0178] discloses the calculated spectral density is displayed so that the intensity (color) of the pixel on the screen represents the magnitude of the spectrum and is proportional to the number of blood scatterers moving. The blood scatterers are considered the markers being tracked. From the intensity map region of periodic tissue pulsations can be determined as outlined in [0066] of the present applications specification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Chalana, Ebbini and Kent to have the processing system be configured to compute the power spectral density of the frequency spectrum of the tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels. The motivation to apply the known technique of computing the power spectral density of the frequency spectrum of the tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels of Chiang to the system of Eibl in view of Chalana, Ebbini and Kent to allow for the predictable results of quantifying how great of a change there is in tissue motion over time.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793